Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 1 of 6 PageID #: 320




     From:                     Bondy Gibson <bondy.gibsonk12.wv.us>
     Sent:                     8/17/2018 11:14:25 AM -0400
     To:                       Leslie McLaren <lesliemclaren@rockwool.com>; Andy Blake
                               <ABlake@ransonwv.us>
     CC:                       Kathy Skinner <skinnerboe@gmail.com>; Michael Zarin
                               <michael.zarin@rockwool.com>
     Subject:                  Re: JCS Board Statement

      I hope this message finds you well. Thank you very much for your prompt response
     and your willingness to engage in a productive dialogue for Jefferson citizens. We will
     be happy to engage in public discourse with Rockwool and other community members
     moving forward. As you have expressed an interest in hearing from us what steps we
     believe would be productive based on what we have heard from our citizenry, we are
     providing the information below. Understanding that for some of our citizens no
     efforts on your part will be sufficient, below are the boldest ideas that we believe would
     be responsive to the collective concerns we have heard from citizens.

           1.  A time delineated moratorium on building: The purpose of the study would be
              to point out areas in which any identified safety concerns could be addressed
              through placement and design/configuration of the plant. Continuing to build
              according to previous specifications while the study is being conducted would
              be construed as sending a message that the results of the study would not be
              taken into consideration.
           2. Community participation in independent study selection: In an era in which
              public trust is a vanishing concept, it will be difficult for Rockwool to conduct a
              truly “independent” study that citizens would trust. The most effective way to
              do this would be to put out specifications for who is qualified to conduct such a
              study and then have citizens use their voice by having citizen representation on
              a selection committee so that they had some vested interest in supporting the
              results of the study as they helped to choose the company. It will have been
              wasted time and energy if the results of an independent study are not accepted
              as valid (recognizing that for a small segment of the population there is no
              longer a concept of absolute truth so any result that doesn’t conform with their
              preconceived notions will not be accepted, on BOTH sides of this disagreement)
           3. The study MUST be normed on children, not average adults: The greatest
              concern for these parents and our Board is the health, welfare and safety of our
              students. The study must utilize the body weight, size and respiratory guidelines
              for children when conducting their analysis of risk. In addition, there are grave
              concerns regarding the entire process of raw materials and transportation, not
              simply emissions so that should be taken into consideration.
           4. Emergency Planning: We heard from many individuals regarding their concerns
              for a potential of an industrial accident given the proximity of the schools and
              the fact that the egress from the closest school would require students to move
              back toward Rockwool. A portion of the study devoted to measures that would
              prevent or mitigate would be appreciated by the public.

                                                                                  t9
                                                                                 LLJ
Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 2 of 6 PageID #: 321




     These are the strongest steps that we believe Rockwool could take to build public trust
     and show a commitment to partnering with the community of which they wish to be a
     part.
     Bondy Shay Gibson, Ed.D.
     Superintendent
     Jefferson County Schools
     Office: 304-728-9223
     Mobile: 304-582-0181
     https://boe. jeff. k12.wv.us/



     DISCRIMINATION PROHIBITED: As required by Federal laws and regulations, including Title IX, the
     Jefferson County Board of Education does not discriminate on the basis of sex, race, color, religion,
     disability, age or national origin in employment or in the administration of any of its education programs
     and activities. Inquiries may be referred to (Director to Career, Technical, and Adult Education) Title IX
     Coordinator or (Director of Pupil Services) Section 504 Coordinator, Jefferson County Board of Education,
     110 Mordington Avenue, Charles Town, WV 25414, Phone: (304) 725-9741; to the State Title IX
     Coordinator, (304) 558-3401, to the State 504 Coordinator, (304) 558-2696, West Virginia Department of
     Education, Charleston, WV 25305; or to the U.S. Department of Education’s Office for Civil Rights, 1-800-
     421-3481, TDD 1-800-877-8339.




     From: Leslie McLaren <leslie.mc1aren@rockwoo1.com>
     Sent: Thursday, August 16, 2018 3:52:19 PM
     To: Bondy Gibson; Andy Blake
     Cc: Kathy Skinner; Michael Zarin
     Subject: RE: JCS Board Statement


     Dear Dr. Gibson,




     Thank you very much for your message below. We appreciate your candor and the School
     Board’s genuine desire to ensure the Board has the best available information upon which to
     make well-informed judgments and decisions.




     As such, we fully support the Board’s request to conduct an independent, third-party Human
     Health Risk Assessment. We are hope that such an assessment will contribute to allaying
     community concerns and are keen to work with the School Board to ensure such an assessment
     is carried out as promptly as possible.
Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 3 of 6 PageID #: 322




     Would you or relevant colleagues on the Board be available in the coming days to discuss best
     ways forward? We will do our best to accommodate your availability. We would also be
     pleased to share with you our emergency preparedness plans, including for when the facility
     will be fully operational, based on the existing plans at the Mississippi facility.



     We realize that Jefferson County and ROCKWOOL are just getting to know each other and that
     it will require a heightened effort on our part to better communicate our values and
     commitment to the community.




     Kind regards,

     Leslie




     Leslie McLaren

     North American Manager,

     Corporate Communications & Stakeholder Relations



     ROCKWOOL

     8024 Esquesing Line,

     Milton, Ontario L9T 6W3

     T 905-875-9307

     M 905-691-4471

     www. rockwool .com

     ROXUL is now ROCKWOOL
Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 4 of 6 PageID #: 323




            ROCKWOOL

     Twitter I Linkedin I Facebook I Instagram I YouTube
     To unsubscribe from receiving emails from ROCKWOOL, please click tir.




     From: Bondy Gibson [mailto:bondy.gibson@k12.wv.us]
     Sent: Tuesday, August 14, 2018 8:19 AM
     To: Leslie McLaren <leslie.mclaren@rockwool.com>; Andy Blake <ABlake@ransonwv.us>
     Cc: Kathy Skinner <skinnerboe@gmail.com>
     Subject: JCS Board Statement



     Dear Ms. McLaren and Mr. Blake



       I sincerely hope this message finds you well. Last night the Board held our regularly
     scheduled Board meeting with a significant degree of public comment. Uniformly, the
     comments were sincere, respectful and heartfelt. The citizens implored the Board to
     either oppose the building of Rockwool or to request additional information so that an
     informed decision could be made regarding student safety. In line with our previous
     conversations, the Board continues to respectfully request that a professional
     independent study be conducted to give the public trusted and easily digested
     information regarding the impact of Rockwool on the community with a particular
     emphasis on student health.



       We recognize that Rockwool has adhered to the legal process as it currently is
     articulated in West Virginia and federal law. That does not negate the very real, deep
     and visceral fears that our community’s parents have for the health, well-being and
     future of our children and this community. If there is to be any opportunity for a future
     peaceful co-existence of Rockwool and the Jefferson community it must be built on an
     earned trust, open dialogue and mutual respect. We are certainly willing to be part of
     that dialogue. The JCS BoE posted the statement below on our website and welcomes
     the opportunity to discuss.
Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 5 of 6 PageID #: 324




     The Jefferson County Schools Board of Education (JCS B0E) embraces our role
     of educating and supporting children in our community, as well as our duty as
     citizens of this vital and growing community. Although the JCS BoE has no
     authority to prevent any business from operating here, we have undertaken a
     careful consideration of all presented information regarding the Rockwool facility
     being built in Ranson, W.Va. We have actively engaged in dialogue with multiple
     parties including concerned parents, our own staff, Rockwool employees,
     Ranson City staff, and officials with the West Virginia Department of
     Environmental Protection.



     We did deliberately decline Rockwool’s invitation to a meeting at the Bavarian
     Inn on August 8, 2018. It is our hope that we will be able to sit down with
     Rockwool and other concerned parties for a transparent and productive meeting
     in the future that includes members of the media and the public.

     Last September, this board voted to approve a PILOT (payment in lieu of taxes)
     based on a limited presentation that focused on the financial implications
     surrounding the Rockwool plant. Now, after listening to the concerns of this
     community and reviewing all available information, we believe more data is
     necessary as we assess the long-term impact of the Rockwool facility on the
     surrounding area.



     The JCS BoE is therefore asking Rockwool to bring on an independent third
     party to conduct a Human Health Risk Assessment.*

     We as a school board and a school system lack the in-house expertise to
     analyze the impact of the available data. Without this information, it is difficult to
     understand the true impact a facility like Rockwool’s has on our students. It is
     also difficult to support the project moving forward if they are not willing to
     provide the additional information to reassure parents and staff. We do believe,
     however, that all decisions and discussion must be based on facts.

     The board is also seeking information regarding the plant’s emergency plans for
     disaster scenarios such as fires, leaks, or spills of hazardous material.

     In the meantime, the JCS BoE will continue to play its part as the community
     works to model a civil and constructive dialogue for our young people. Please
     know that as this process moves forward, our top priority remains the education
     and safety of children and families in Jefferson County.
Case 3:19-cv-00054-GMG Document 34-3 Filed 04/30/19 Page 6 of 6 PageID #: 325




     *
       A Human Health Risk Assessment is defined as the process to estimate the
     nature and probability of adverse health effects in humans who may be exposed
     to chemicals in contaminated environmental media, now or in the future. Human
     health risk assessment includes 4 basic steps:
     Step 1 Hazard Identification
              -




     Examines whether a stressor has the potential to cause harm to humans and/or
     ecological systems, and if so, under what circumstances.
      Step 2 Dose-Response Assessment
               -




     Examines the numerical relationship between exposure and effects.
      Step 3 Exposure Assessment
               -




     Examines what is known about the frequency, timing, and levels of contact with a
     stressor.
      Step 4 Risk Characterization
               -




     Examines how well the data support conclusions about the nature and extent of
     the risk from exposure to environmental stressors.




     Bondy Shay Gibson, Ed.D.

     Superintendent

     Jefferson County Schools

     Office: 304-728-9223

     Mobile: 304-582-0181

     https://boe.ieff.k12.wv.us/



     DISCRIMINATION PROHIBITED: As required by Federal laws and regulations, including Title IX, the
     Jefferson County Board of Education does not discriminate on the basis of sex, race, color, religion,
     disability, age or national origin in employment or in the administration of any of its education programs
     and activities. Inquiries may be referred to (Director to Career, Technical, and Adult Education) Title IX
     Coordinator or (Director of Pupil Services) Section 504 Coordinator, Jefferson County Board of Education,
     110 Mordington Avenue, Charles Town, WV 25414, Phone: (304) 725-9741; to the State Title IX
     Coordinator, (304) 558-3401, to the State 504 Coordinator, (304) 558-2696, West Virginia Department of
     Education, Charleston, WV 25305; or to the U.S. Department of Education’s Office for Civil Rights, 1-800-
     421-3481, TDD 1-800-877-8339.
